Citation Nr: 1811109	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-15 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a right foot disability, to include as secondary to the service-connected right hip and spine disabilities.

5. Entitlement to service connection for a right hand skin disability, to include due to exposure to environmental hazards.

6. Entitlement to service connection for a right knee disability, to include as secondary to the service-connected right hip and spine disabilities.

7. Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right hip and spine disabilities.

8. Entitlement to service connection for multiple chronic joint pains, to include the knees, ankles, arms, hands, wrist, and feet, due to exposure to environmental hazards.

9. Entitlement to service connection for sleep apnea.

10. Entitlement to an increased rating for sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to June 1977, December 2001 to December 2002, August 2006 to October 2006, and July 2009 to October 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  23 Vet. App. 1, (2009).  In this case, the Veteran claimed service connection for PTSD; however, the treatment records also show other acquired psychiatric disorders such as depression and anxiety.  Therefore, the Board has characterized the issue as entitlement to an acquired psychiatric disorder to include PTSD.

A hearing was held in May 2017 by means of video conferencing equipment with the Veteran in Montgomery, Alabama, before the undersigned Veterans Law Judge, sitting in Washington, DC and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for multiple disabilities, to include disabilities he claims he sustained while serving in combat.  In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's DD Form 214 documents show that he served overseas in support of Operation Enduring Freedom at a classified location from September 4, 2006 to October 4, 2006.  He also served in support of Operation Iraqi Freedom at a classified location from August 3, 2006 to October 7, 2006.  Service treatment records show pre- and post-deployment examinations for other periods of service.  During his hearing, the Veteran testified that he served in a combat zone in Iraq.  The Board finds that the Veteran is competent and credible to describe his experiences and injuries sustained during combat service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, to include as due to his combat experiences.  The Veteran had a VA examination in August 2010; however, this examination report is not adequate for rating purposes because the examiner did not have the claims file for review and the examiner provided an opinion without supporting rationale.  The Board, therefore, must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  On remand, the Veteran must be provided a VA examination to determine whether he has any acquired psychiatric disorder that is related to service, to include his combat experiences.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  During the pendency of the claim, the Veteran has had multiple VA examinations; however, none of the examination reports are adequate for rating purposes.  The first examination, dated November 2010, shows the examiner did not have the claims file for review and that the test results were unreliable.  An opinion report from June 2011 shows the examiner was unable to review the claims file.  In September 2011, an examiner declined to provide opinions without a complete list of active duty dates.  Thus, these examination reports are inadequate for rating purposes.

An audiology opinion was provided in November 2011; however, the examiner could not determine the etiology of the Veteran's hearing loss without resorting to speculation because there was no evidence of an audiologic examination following his most recent periods of active service.  The United States Court of Appeals for Veterans Claims (Court), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that a veteran can establish service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  The Veteran is competent to report his exposure to noise during his periods of active service, to include his period of overseas service in a combat zone.  On remand, an opinion must be obtained that takes into consideration the Veteran's reported exposure to noise during all periods of active service, to include noise exposure while serving in a combat zone. 

Regarding tinnitus, the November 2011 examiner found no nexus between tinnitus and service because the Veteran reported that his condition started 15 to 20 years ago, which was prior to his three periods of active service.  However, the Veteran had four periods of active service.  The examiner did not consider the Veteran's first period of active service in 1977.  Thus, the opinion is inadequate.  On remand, an opinion must be obtained that takes into consideration the Veteran's reported exposure to noise during all periods of active service and his report of tinnitus that manifested while serving in a combat zone.  See Hearing Transcript at 39.

The Veteran seeks service connection for right foot, right hand, and bilateral knee disabilities and for sleep apnea.  He also seeks service connection for multiple joint pain, to include painful knees, ankles, arms, hands, wrist, and feet, due to exposure to environmental hazards.  The Veteran had a VA examination in February 2011 which addressed these disabilities; however, the examiner stated that the claims file was not available for review.  In April 2011, the examiner reviewed the claims file and provided opinions; however, the examination report is not adequate for rating purposes because the examiner only considered one period of active service.  Further, some service treatment records were obtained and associated with the claims file after the issuance of the opinion report.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, a remand is necessary to provide the Veteran with VA examinations to obtain opinions regarding the etiology of his claimed conditions and the relationship of the disabilities, if any, to service, to include his combat service.

Regarding the claims for service connection for the right foot and bilateral knee disabilities, during his Board hearing, the Veteran also indicated that his disabilities could be due to or may have been aggravated by his service-connected right hip and lumbar spine disabilities.  See Board Transcript at 27.  Therefore, the Board finds that an opinion should be obtained to determine whether these disabilities are due to or have been aggravated by his service-connected right hip and back disabilities.

The Veteran seeks an increased rating for his sinusitis.  During the hearing before the Board, the Veteran testified that his sinusitis has worsened since his last VA examination, which was conducted in April 2011.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected sinusitis.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Schedule the Veteran for a VA audiology examination to determine the etiology of his bilateral hearing loss and tinnitus.  Provide the examiner with a list of the Veteran's active duty dates and ensure that the examiner is provided access to the claims file.  The examiner must indicate review of the claims file in the examination report.  All necessary testing must be completed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss and  tinnitus began in or are related to service, including reported noise exposure in service, including his service in combat zones.

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must provide a rationale for any opinion expressed.  The examiner must consider the Veteran's lay statements concerning his exposure to noise while serving in combat as he is competent to report his experiences.

In rendering the opinion, the examiner should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Schedule the Veteran for a VA mental health examination to determine the etiology of any acquired psychiatric disorders, to include depression and anxiety.  Provide the examiner with a list of the Veteran's active duty dates and ensure that the examiner is provided access to the claims file.  The examiner must indicate review of the claims file in the examination report.  All necessary testing must be completed.

The examiner should note that the Veteran was deployed to combat zones.  The examiner should then address the following:

a. Does the Veteran meet the DSM-V criteria for a diagnosis of PTSD?

b. If he does have PTSD, then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is the result of his combat service. 

c. As to any other currently diagnosed psychiatric disability, to include the diagnoses of depression and anxiety, an opinion should be provided as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset during service or is otherwise etiologically related to service, to include the Veteran's combat service. 

The examiner must provide a rationale for any opinion expressed.  In rendering the opinion, the examiner should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Schedule the Veteran for VA examinations to determine the nature and etiology of his claimed right hand disability, right foot disability, bilateral knee disabilities, and general joint pain claimed as due to environmental hazards while deployed.  Provide the examiner with a list of the Veteran's active duty dates and ensure that the examiner is provided access to the claims file.  The examiner must indicate review of the claims file in the examination report.  All necessary testing must be completed.

(a) For right foot disability and bilateral knee disabilities, the examiner must indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset during service or is otherwise etiologically related to service, to include the Veteran's combat service. 

The examiner must also indicate whether it is at least as likely as not (50 percent probability or more) that right foot, right knee, or left knee disabilities are due to or have been aggravated (permanently worsened beyond the natural progression of the disability) by the service-connected right hip and/or lumbar spine disabilities.

(b) As to chronic joint pain, clearly identify each joint where the Veteran has experienced pain throughout the pendency of this appeal.  

For each joint where pain has been reported, clearly indicate whether said pain is attributable to a medical diagnosis.  Otherwise, indicate whether said pain is attributable to an undiagnosed illness under 38 C.F.R. 
§  3.317.
   
For each asserted diagnosis, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service, to include foreign service in Iraq.  

Further indicate whether it is at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by any of the Veteran's current service-connected disabilities.  

For chronic joint pain not attributable to a clinical diagnosis, are there objective indications of a chronic disability that are at least as likely as not ( 50 percent probability or greater) resulting from an undiagnosed illness or medically unexplained multisymptom illness?

(c) As to a right hand skin disability, clearly indicate whether said disability is attributable to a medical diagnosis.  Otherwise, indicate whether said disability is attributable to an undiagnosed illness under 38 C.F.R. 
§  3.317.
   
If there is a diagnosis, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service, to include foreign service in Iraq.  The examiner should comment on the service treatment records dated in January 2010 noting a probable hand lipoma and the Veteran's wife statement that she noticed it following his second tour.  See pages 58-59 of Service Treatment Records.

For right hand disability not attributable to a clinical diagnosis, are there objective indications of a chronic disability that are at least as likely as not ( 50 percent probability or greater) resulting from an undiagnosed illness or medically unexplained multisymptom illness?

The examiner must provide a rationale for any opinion expressed.  The examiner must address the Veteran's lay statements regarding the manifestation of his disabilities during his periods of active service.  For example, he testified that he sustained injuries while in a combat zone due to stepping in mortar holes.   See Board Transcript at 11, 21.  He testified that he injured his hand after hitting it on equipment while serving overseas.  Id. at 13-14.  

In rendering the opinion, the examiner should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5. Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  Provide the examiner with a list of the Veteran's active duty dates and ensure that the examiner is provided access to the claims file.  The examiner must indicate review of the claims file in the examination report.  All necessary testing must be completed.

The examiner must indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its onset during service or is otherwise etiologically related to service, to include the Veteran's combat service. 

The examiner must provide a rationale for any opinion expressed.  The examiner must consider the lay statements from the Veteran and his wife regarding the manifestation of his sleep disorder.  See Board Transcript at 16-20.  

In rendering the opinion, the examiner should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6. Schedule the Veteran for a VA examination to determine the current severity of his sinusitis.  The examiner must indicate review of the claims file in the examination report.  All necessary testing must be completed and all symptoms of sinusitis reported in detail.

7. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




